Citation Nr: 1722963	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-27 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for Type II diabetes mellitus with onychomycosis of the bilateral toenails ("Type II diabetes") prior to December 28, 2009, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a June 2010 rating decision, the RO increased the initial evaluation for the Veteran's service-connected Type II diabetes from 20 percent to 40 percent, effective December 28, 2009.  Thereafter, the RO recharacterized the issue that remained on appeal as entitlement to a 40 percent evaluation for Type II diabetes prior to December 28, 2009, only, citing statements the Veteran had made in his May 2010 notice of disagreement.  However, when a Veteran seeks an increased evaluation, it will generally be presumed that he is seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In this instance, the maximum benefit for Type II diabetes has not yet been awarded during any portion of the appeal period, and the Veteran has not clearly expressed an intent to limit his appeal to a specific disability rating.  As a result, the issue properly on appeal is entitlement to an initial evaluation in excess of 20 percent for Type II diabetes prior to December 28, 2009, and in excess of 40 percent thereafter.  The title page has been updated accordingly.

In a written statement received in April 2016, the Veteran appears to have raised the issues of entitlement to service connection for liver and pancreas conditions, to include as secondary to Type II diabetes.  The Veteran is advised that his statement does not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify him as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his service-connected Type II diabetes in May 2015.  However, in April 2016 correspondence, he asserted that the effects of his diabetes on his daily life and activities were "very severe," that he had experienced significant weight loss over the past several months, that his diabetes was now affecting his renal function, and that he visited the doctor four or more times per month in connection with various complications of his diabetes.  In light of the foregoing assertions, which suggest that the Veteran's diabetes has worsened since his 2015 examination, the Board finds that he must be afforded an additional VA examination prior to adjudication of his claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

As the record reflects that the Veteran receives ongoing treatment for his Type II diabetes through VA, updated VA treatment records must also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected Type II diabetes mellitus and diabetic complications.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  The examiner should then address the following:

(a) Please complete all disability benefits questionnaires (DBQs) necessary for rating (1) Type II diabetes mellitus and (2) any identified complications of that condition, including but not limited to onychomycosis of the bilateral toenails and peripheral neuropathy of the left and right lower extremities.

(b) Please specifically discuss whether the Veteran has kidney, liver, and pancreas conditions that are complications of his diabetes, as he asserted in his April 2016 correspondence.

(c) In addition to completing the appropriate DBQs, please discuss whether, during the period from September 2006 to December 2009, the Veteran's diabetes treatment required, in addition to insulin and a restricted diet, regulation of activities (avoidance of strenuous occupational and recreational activities).  In other words, assuming for the sake of this inquiry that the Veteran had no other impediments to his ability to perform any level of physical activity, was his diabetes of such severity that it would have required treatment via regulation of activities during that time period?

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

